
	
		II
		111th CONGRESS
		1st Session
		S. 2106
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 29, 2009
			Mrs. Lincoln (for
			 herself and Mr. Pryor) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require the Secretary of the Treasury to
		  mint coins in commemoration of the 225th anniversary of the establishment of
		  the Nation’s first law enforcement agency, the United States Marshals
		  Service.
	
	
		1.Short titleThis Act may be cited as the
			 United States Marshals Service 225th
			 Anniversary Commemorative Coin Act.
		2.FindingsThe Congress hereby finds as follows:
			(1)The United States Marshals Service, the
			 first law enforcement agency in America, was established under section 27 of
			 the Act of Congress entitled Chapter XX.—An Act to Establish the
			 Judicial Courts of the United States and enacted on September 24, 1789
			 (commonly referred to as the Judiciary Act of September 24,
			 1789), during the 1st Session of the 1st Congress and signed into law
			 by the 1st President of the United States, George Washington.
			(2)George Washington had carefully considered
			 the appointments to the Judicial branch long before the enactment of the
			 Judiciary Act of September 24, 1789, and appointed the first 13 United States
			 Marshals on September 26, 1789, 2 days after signing the Act into law.
			(3)The United States Marshals Service has had
			 major significance in the history in the United States and has directly
			 contributed to the safety and preservation of this Nation, by serving as an
			 instrument of civil authority used by all 3 branches of the United States
			 Government.
			(4)One of the original 13 United States
			 Marshals, Robert Forsyth of Georgia, a 40-year-old veteran of the Revolutionary
			 War, was the first civilian official of the United States Government, and the
			 first of many United States Marshals and deputies, to be killed in the line of
			 duty when he was shot on January 11, 1794, while trying to serve civil
			 process.
			(5)The United States Marshals Service
			 Commemorative Coin will be the first commemorative coin to honor the United
			 States Marshals Service.
			(6)In 2008, the United States Marshals Service
			 established a 225th Anniversary Committee to ensure a suitable national
			 observance of the United States Marshals Service 225th Anniversary to take
			 place on or about September 24, 2014, to support and facilitate marketing
			 efforts for a commemorative coin and related activities for the United States
			 Marshals Service 2014 observances.
			(7)A commemorative coin will bring national
			 and international attention to the lasting legacy of this Nation's oldest law
			 enforcement agency.
			(8)The United States should pay tribute to the
			 Nation’s oldest law enforcement agency, the United States Marshals Service, by
			 minting and issuing commemorative coins as defined herein.
			(9)The proceeds from a surcharge on the sale
			 of such commemorative coins will assist the financing of several national
			 monuments, museums, and charitable organizations including the United States
			 Marshals Service National Museum, the National Law Enforcement Museum and
			 Memorial, and The Center for Missing and Exploited Children.
			3.Coin specifications
			(a)DenominationsIn commemoration of the 225th anniversary
			 of the establishment of the United States Marshals Service, the Secretary of
			 the Treasury (hereafter in this Act referred to as the
			 Secretary) shall mint and issue the following coins:
				(1)$5 Gold coinsNot more than 100,000 $5 gold coins which
			 shall—
					(A)weigh 33.931 grams;
					(B)have a diameter of 32.7 millimeters;
			 and
					(C)contain 1 troy ounce of fine gold.
					(2)$1 Silver coinsNot more than 500,000 $1 coins of each of
			 the designs specified in section 4(a)(3)(B), which shall—
					(A)weigh 26.73 grams;
					(B)have a diameter of 1.500 inches; and
					(C)contain 90 percent silver and 10 percent
			 alloy.
					(b)Legal TenderThe coins minted under this Act shall be
			 legal tender, as provided in section 5103 of title 31, United States
			 Code.
			(c)Numismatic ItemsFor purposes of section 5134 of title 31,
			 United States Code, all coins minted under this Act shall be considered to be
			 numismatic items.
			(d)Mintage Level LimitNotwithstanding the mintage level limit
			 described under section 5112(m)(2)(A)(ii) of title 31, United States Code, the
			 Secretary of the Treasury may mint and issue not more than 500,000 of each of
			 the $1 coins and 100,000 of each of the $5 coins authorized to be minted under
			 this Act.
			4.Design of coins
			(a)Design Requirements
				(1)In generalThe design of the coins minted under this
			 Act shall be emblematic of the 225 years of exemplary and unparalleled
			 achievements of the United States Marshals Service.
				(2)Designation and inscriptionsOn each coin minted under this Act there
			 shall be—
					(A)a designation of the value of the
			 coin;
					(B)an inscription of the year
			 2014; and
					(C)inscriptions of the words
			 Liberty, In God We Trust, United States of
			 America, and E Pluribus Unum, and such other
			 inscriptions as the Secretary may determine to be appropriate for the designs
			 of the coins.
					(3)Coin images
					(A)$5 gold coins
						(i)ObverseThe obverse of the $5 coins issued under
			 this Act shall bear an image of the Marshals Services Star (a.k.a.
			 America’s Star).
						(ii)ReverseThe reverse of the $5 coins issued under
			 this Act shall bear a design emblematic of the sacrifice and service of the men
			 and women of the United States Marshals Service who lost their lives in the
			 line of duty.
						(iii)Edge incusionIt is the sense of the Congress that, to
			 the extent practicable, the edge of the $5 coins issued under this Act shall
			 bear the motto of the United States Marshals Service Justice, Integrity,
			 Service.
						(iv)High reliefThe design and inscriptions on the obverse
			 and reverse of the $5 coins issued under this Act shall be in high
			 relief.
						(B)$1 silver coins
						(i)ObverseThe obverse of the $1 coins issued under
			 this Act shall bear an image of the Marshals Services Star (a.k.a.
			 America’s Star).
						(ii)Edge incusionIt is the sense of the Congress that, to
			 the extent practicable, the edge of each $1 coin shall bear the motto of the
			 United States Marshals Service Justice, Integrity,
			 Service.
						(4)Realistic and historically accurate
			 depictionsThe images for the
			 designs of coins issued under this Act shall be selected on the basis of the
			 realism and historical accuracy of the images and on the extent to which the
			 images are reminiscent of the dramatic and beautiful artwork on coins of the
			 so-called Golden Age of Coinage in the United States, at the
			 beginning of the Twentieth Century, with the participation of such noted
			 sculptors and medallic artists as James Earle Fraser, Augustus Saint-Gaudens,
			 Victor David Brenner, Adolph A. Weinman, Charles E. Barber, and George T.
			 Morgan.
				(b)SelectionThe design for the coins minted under this
			 Act shall be—
				(1)selected by the Secretary, after
			 consultation with the Director of the United States Marshals Service, the
			 Historian of the United States Marshals Service, and the Commission of Fine
			 Arts; and
				(2)reviewed by—
					(A)the Citizens Coin Advisory Committee;
			 and
					(B)the United States Marshals Service 225th
			 Anniversary Committee, a panel to be formed consisting of administrative and
			 operational members of the United States Marshals Service, past or
			 present.
					5.Issuance of coins
			(a)Quality of CoinsCoins minted under this Act shall be issued
			 in proof quality and uncirculated quality.
			(b)Mint FacilityOnly 1 facility of the United States Mint
			 may be used to strike any particular combination of denomination and quality of
			 the coins minted under this Act.
			(c)Commencement of IssuanceThe Secretary may issue coins, to the
			 public, minted under this Act beginning on or after September 24, 2014, the
			 225th anniversary date of the United States Marshals Service, except for a
			 limited number to be issued prior to this date to the Director of the United
			 States Marshals Service and employees of the Service for display and
			 presentation during the 225th Anniversary celebration.
			(d)Termination of Minting
			 AuthorityNo coins may be
			 minted under this Act after December 31, 2014.
			6.Sale of coins
			(a)Sale PriceThe coins issued under this Act shall be
			 sold by the Secretary at a price equal to the sum of—
				(1)the face value of the coins;
				(2)the surcharge provided in section 7(a) with
			 respect to such coins; and
				(3)the cost of designing and issuing the coins
			 (including labor, materials, dies, use of machinery, overhead expenses,
			 marketing, and shipping).
				(b)Prepaid Orders
				(1)In generalThe Secretary shall accept prepaid orders
			 for the coins minted under this Act before the issuance of such coins.
				(2)DiscountSale prices with respect to prepaid orders
			 under paragraph (1) shall be at a reasonable discount.
				(3)United states marshals service
			 employeesTo the extent
			 possible the Secretary shall make arrangements to ensure that current, former,
			 and retired employees of the United States Marshals Service, names to be
			 verified by the Director USMS, or his designee, have an exclusive defined
			 period of time to place prepaid orders under paragraph (1) at the same
			 reasonable discount referred to in paragraph (2).
				(c)PresentationIn addition to the issuance of coins under
			 this Act in such other methods of presentation as the Secretary of the Treasury
			 determines to be appropriate, the Secretary shall provide, as a sale option, a
			 presentation case which displays the $5 gold and the $1 silver coins. The
			 presentation case should bear a depiction of the current badge of the United
			 States Marshals Service.
			7.Surcharges
			(a)In GeneralAll sales of coins minted under this Act
			 shall include a surcharge as follows:
				(1)A surcharge of $35 per coin for the $5 gold
			 coin.
				(2)A surcharge of $10 per coin for the $1
			 silver coin.
				(b)DistributionSubject to section 5134(f) of title 31,
			 United States Code, all surcharges received by the Secretary from the sale of
			 coins issued under this Act shall be promptly distributed as follows:
				(1)The first $5,000,000 available for
			 distribution under this section to the Director of the United States Marshals
			 Service National Museum located in Fort Smith, Arkansas, for the preservation,
			 maintenance, and display of artifacts and documents of the United States
			 Marshals Service.
				(2)Of amounts available for distribution after
			 the payment under paragraph (1)—
					(A)$1,000,000 to the Center for Missing and
			 Exploited Children located in Washington, DC.
					(B)$1,000,000 to the National Law Enforcement
			 Officers Memorial Fund located in Washington, DC, in support of the National
			 Law Enforcement Museum and the National Law Enforcement Officers
			 Memorial.
					(C)$1,000,000 to the Federal Law Enforcement
			 Officers Association.
					(D)$500,000 to the William Bill
			 Degan Scholarship Fund, which provides scholarships for spouses and children of
			 law enforcement officers killed in the line of duty.
					(E)$500,000 to the Robert D. May Scholarship
			 Fund, which provides scholarships for spouses and children of law enforcement
			 officers killed in the line of duty.
					(F)$500,000 to the Community Oriented Policing
			 Service.
					(G)$500,000 to the Retired United States
			 Marshals Service Association, an IRS 501(c)3 charitable organization located in
			 Miami, FL.
					(c)AuditsAll organizations, associations, and funds
			 shall be subject to the audit requirements of section 5134(f)(2) of title 31,
			 United States Code, with regard to the amounts received under subsection
			 (b).
			8.Bronze duplicatesThe Secretary may strike and sell bronze
			 duplicates of the $5 gold coins authorized under this Act, at a price the
			 Secretary determines to be appropriate.
		
